EXECUTION VERSION

Employment Agreement

﻿

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into August 29, 2016 and
made effective as of January 1, 2017 (the “Effective Date”), by and
between National Instruments Corporation, a corporation organized under the laws
of the State of Delaware (the “Company”), and Alexander M. Davern (“Executive”)
(the Company and Executive are sometimes collectively referred to herein as the
“Parties” and individually as a “Party”), all with reference to the following:

WHEREAS, the Company desires to employ Executive, and Executive is willing and
able to accept such employment, upon the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:

1. Defined Terms.  Capitalized terms not otherwise defined shall have the
meanings set forth in Exhibit A.

2. Term.  Subject to earlier termination in accordance with Section 6 of this
Agreement, Executive shall be employed by the Company for a term commencing on
the Effective Date and ending on December 31, 2019 (the “Initial Term”), and,
upon the expiration of the Initial Term, for successive one-year periods
thereafter (each, a “Renewal Term”), unless (i) written notice of non-renewal is
given no less than sixty (60) days prior to the expiration of the applicable
term by either party hereto; or (ii) Executive’s employment is terminated
earlier pursuant to Section 6 of this Agreement.  References to the “Term” shall
be deemed to include the Initial Term or any Renewal Term, as applicable.

3. Position and Duties.

(a) Position.  During the Term, Executive shall serve as President and Chief
Executive Officer of the Company.  Executive shall report solely and directly to
the Board.  Executive shall have the powers, authorities, and duties of
management usually vested in the President and Chief Executive Officer of a
corporation of a similar size and nature to the Company, subject to the legal
directives of the Board in exercising its general oversight function.    

(b) Board Membership.  The Board shall use its best efforts to cause the
appointment of Executive to the Board as a director, with such appointment to be
effective as soon as practicable after the Effective Date (but in no event later
than January 31, 2017), and to retain Executive in that capacity for the
duration of the Term.  Executive shall not receive separate or additional
compensation for such Board service.  At, or any time after, the time of his
termination of employment with the Company for any reason, Executive shall
resign from the Board and from his position as an officer, director, manager or
member of any of the Company’s subsidiaries and affiliates and, at the Board’s
request, will execute documents necessary to reflect his resignation.   The
preceding sentence shall survive any termination of this Agreement.



Page 1 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(c) Duties.  Executive shall have supervision, control over, and responsibility
for the day-to-day business and affairs of the Company and shall have such other
powers and duties as may from time to time be prescribed by the Board, provided
that such duties are consistent with Executive’s position or other positions
that he may hold from time to time.  Executive shall devote substantially all of
his business time and attention to the performance of Executive’s duties
hereunder and to the Company’s affairs and shall not engage in any other
business, profession or occupation for compensation or otherwise that would
conflict or interfere with the rendition of such services, either directly or
indirectly; provided, that nothing herein shall preclude Executive from (i)
serving on the board of directors of one (1) for-profit company that does not
compete with the Company in the judgment of the Board; (ii) serving on civic or
charitable boards or committees; and/or (iii) managing personal investments, so
long as all such activities described in clauses (i) through (iii) above do not
unreasonably interfere with the Executive’s performance of his duties to the
Company as provided in this Agreement and, in the case of the activities
described in clauses (i) and (ii), are disclosed to the Board.  For the
avoidance of doubt, (x) Executive acknowledges and agrees that his resignation
from any boards of directors of any for-profit companies on which he serves in
excess of the number permitted by this Section 3(c) shall be effective no later
than March 31, 2017 and (y) the Board has determined that Cirrus Logic Inc. and
Helen of Troy Inc. do not compete with the Company.

(d) Principal Place of Employment.  Executive’s initial principal place of
employment during the Term shall be at the Company’s  corporate headquarters in
Austin, Texas.    The parties acknowledge that Executive may be required to
travel in connection with the performance of his duties hereunder.

(e) Corporate Policies.  During the Term, Executive shall be subject to all of
the Company’s corporate governance, ethics, and executive compensation and other
policies as in effect from time to time.

4. Compensation.

(a) Base Salary.  During the Term, Executive shall receive an annual base salary
(the “Base Salary”) of seven hundred thousand dollars ($700,000), payable in
regular installments in accordance with the Company’s usual payroll practices. 
Executive’s  Base Salary is subject to annual review and may, in the
Compensation Committee’s discretion, be increased or decreased under the
Company’s  standard compensation policies for executive-level employees.  As so
adjusted, the term “Base Salary” shall refer to the adjusted amount.

(b) Annual Incentive Bonus.  During the Term, Executive shall be eligible to
participate in an annual incentive program (the “AIP”) and receive an annual
cash incentive, the amount of which shall be determined by performance goals
focused on meaningful organic growth in Company revenues and profits over the
applicable performance period, as established by the Compensation Committee (the
“AIP Bonus”).  Executive’s  initial target annual cash incentive under the AIP
shall be eighty percent (80%) of his Base Salary (“Target Annual Cash
Incentive”) and will be subject to subsequent adjustment by the Board in
accordance with the terms of the AIP.  The actual earned AIP Bonus, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goals specified by the Board are achieved or
exceeded as set forth in the AIP and will be contingent on



Page 2 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Executive’s continuous employment with the Company through the payment date
specified for the AIP Bonus.

(c) Company Performance Bonus.  Executive will be eligible to participate in the
National Instruments Corporation Annual Cash Performance Bonus Program (the
“Annual Program”) and receive annual performance-based cash incentive
compensation payable for the achievement of Company revenue growth,
profitability, and other performance goals established by the Compensation
Committee from time to time (a “Performance Bonus”).  During the Term,
Executive’s target Performance Bonus under the Annual Program will be
established by the Compensation Committee and shall otherwise be subject to the
terms of the Annual Program as in effect from time to time. The actual earned
Performance Bonus, if any, payable to Executive for any performance period will
depend upon the extent to which the applicable performance goals specified by
the Compensation Committee are achieved or exceeded as set forth in the Annual
Program.

(d) Equity Awards.

(i) Initial Award.  As a material inducement to Executive’s acceptance of
employment with the Company as President and Chief Executive Officer and in
partial consideration for the covenants set forth in Sections 8 through 11
below, on the Effective Date, Executive shall receive an award under the
National Instruments Corporation 2015 Equity Incentive Plan (the “2015 Plan”)
comprised of one hundred and fifty thousand (150,000) restricted stock units
(the “Initial Award”).  The Initial Award will vest in three equal annual
increments commencing December 15, 2017 and subsequent anniversaries thereof,
generally subject to continued employment of Executive other than as stated
herein.  Except as otherwise provided herein, the Initial Award will be subject
to the terms of the 2015 Plan and the individual award agreement pursuant to
which it is made.

(ii) Annual Awards.    For each calendar year during the Term, Executive shall
be eligible to receive an additional award under the 2015 Plan (or any successor
thereto) comprised of up to fifty thousand (50,000) restricted stock units
(each, an “Annual Award”).  The Annual Awards shall be made on terms and
conditions that are consistent with those on which awards are made to other
senior executive officers of the Company, except as the Compensation Committee
may otherwise specify in its sole discretion. Executive shall be eligible for
the first grant of an Annual Award in April 2017 in accordance with the
Company’s customary grant practices for its senior executive officers.  Except
as otherwise provided herein, each Annual Award will be subject to the terms of
the 2015 Plan (or any successor thereto) and the individual award agreement
pursuant to which it is made.

5. Employee and Fringe Benefits; Expense Reimbursements.

(a) Employee Benefits.  During the Term, Executive and his eligible dependents
(if any) shall be able to participate in employee benefit plans and perquisite
and fringe benefit programs on a basis no less favorable than the basis on which
such benefits and perquisites are provided by the Company from time to time to
other senior executive employees.

(b) Paid Time Off.  Executive shall be entitled to paid vacation each year in



Page 3 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

accordance with the Company’s then-current vacation policy for other
executive-level employees.  The rules relating to other absences from regular
duties for holidays, sick or disability leave, leave of absence without pay, or
for other reasons, shall be the same as those provided to the Company’s other
senior executive employees.

(c) Expense Reimbursement.  Executive shall be entitled to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company for Executive or as otherwise
provided for in the Company’s approved travel budget) in performing services
hereunder.    Any reimbursement that Executive is entitled to receive shall (i)
be paid as soon as practicable and in any event no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year and (ii) not be subject to liquidation or exchange for another
benefit.

(d) Recoupment/Clawback.  Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company or any of its affiliates, which may be subject to
recovery under any law, government regulation, company policy or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation, company policy
or stock exchange listing requirement to the extent reasonably required by any
such law, government regulation, company policy or stock exchange listing
requirement, as determined by the Board in its sole and absolute discretion.

6. Termination of Employment.  Except for the provisions intended to survive for
other periods of time as specified in Section 16(n) below, this Agreement and
Executive’s employment shall terminate (a) at any time upon mutual written
agreement of the Parties; (b) immediately upon Executive’s death or Disability
as provided in Sections 6(a) and 6(b) below, respectively; (c) by the Company,
immediately and without prior notice, for Cause as provided in Section 6(c); (d)
by Executive for Good Reason as provided in Section 6(d); (e)  by the Company
for any reason not otherwise covered by clauses (a), (b), (c), or (d) herein as
provided in Section 6(d); or (f) by Executive for any reason not otherwise
covered by clauses (a), (b), (c), or (d) herein with advance written notice as
provided in Section 6(c).  The date on which Executive’s employment ends under
this Section 6 shall be referred to herein as his “Termination Date.”

(a) Termination Due to Death.  Executive’s employment with the Company shall
terminate upon Executive’s death.  Upon the termination of the Term and
Executive’s employment as a result of this Section 6(a), Executive’s estate
shall receive the Accrued Obligations within fifteen (15) days following the
Termination Date.  All other payments or benefits, if any, due to Executive’s
estate following Executive’s termination due to death shall be determined in
accordance with the plans, policies and practices of the Company as then in
effect; provided, that Executive’s estate shall not be entitled to any severance
payments or benefits under any other agreement or any severance plan, policy or
program of the Company (excluding any group health benefit plans).  For the
avoidance of doubt, any unvested restricted stock units previously granted as
part of the Initial Award or any Annual Award that remain outstanding at the
time of Executive’s death shall become fully vested and nonforfeitable upon
Executive’s  



Page 4 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

death and shall be settled as provided by the terms of the 2015 Plan (or any
successor thereto) and any applicable individual award agreement(s). 
Executive’s estate shall not earn or accrue any additional compensation or other
benefits under this Agreement following the Termination Date.

(b) Termination Due to Disability.  The Company may terminate Executive’s
employment if he becomes unable to perform the essential functions of his
position as a result of his Disability.  Upon any termination of the Term and
Executive’s employment pursuant to this Section 6(b), Executive shall receive
the Accrued Obligations.  All other benefits, if any, due to Executive following
Executive’s termination by the Company for Disability shall be determined in
accordance with the plans, policies and practices of the Company as then in
effect; provided, that Executive shall not be entitled to any payments or
benefits under any other agreement or any severance plan, policy or program of
the Company (excluding any group health benefit plans).  For the avoidance of
doubt, any unvested restricted stock units previously granted as part of the
Initial Award or any Annual Award that remain outstanding on the Termination
Date shall become fully vested and nonforfeitable on such date and shall be
settled as provided by the terms of the 2015 Plan (or any successor thereto) and
any applicable individual award agreement(s).  Executive shall not earn or
accrue any additional or other benefits under this Agreement following the
Termination Date.

(c) Termination for Cause; Voluntary Termination.  At any time during the Term,
(i) the Company may immediately terminate Executive’s employment for Cause, and
(ii) Executive may terminate his employment “voluntarily” (that is, other than
by death, Disability or for Good Reason); provided, that Executive will be
required to give the Board at least ninety (90) days’ advance written notice of
any such termination; provided, however, that the Board may waive all or any
part of the foregoing notice requirement in its sole discretion, in which case
Executive’s voluntary termination will be effective upon the date specified by
the Board.  Upon the termination of Executive’s employment by the Company for
Cause or by Executive’s voluntary termination, Executive shall be entitled to
receive the Accrued Obligations.  All other benefits, if any, due to Executive
following Executive’s termination of employment pursuant to this Section  6(c)
shall be determined in accordance with the plans, policies and practices of the
Company as then in effect; provided, that Executive shall not be entitled to any
severance payments or benefits under any other agreement or any severance plan,
policy or program of the Company (excluding any group health benefit
plans).  Executive shall not earn or accrue any additional compensation or other
benefits under this Agreement following the Termination Date.  The Company and
Executive hereby agree that the Company will be entitled to immediate payment of
five hundred thousand dollars ($500,000) as liquidated damages in the event of
Executive’s noncompliance with the advance notice requirement set forth above,
an amount Executive recognizes as equitable and fair in light of the
difficulties associated with estimating the tangible and intangible damages to
the Company resulting from Executive’s termination of employment under this
Agreement without having provided such advance notice, including, without
limitation, the direct and indirect costs to the Company associated with
recruiting Executive’s interim and permanent successor(s) and the disruption of
the Company’s business during the transition period, and the possible adverse
impact of the transition process and related uncertainty on the Company’s
financial performance and reputation, customer and supplier relationships.



Page 5 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(d) Termination for Good Reason by Executive or Without Cause by the Company.

(i) At any time, (A) Executive may terminate his employment for Good Reason; and
(B) the Company may terminate Executive’s employment hereunder without Cause, in
either case pursuant to this Section 6(d).  Upon the termination of Executive’s
employment pursuant to this Section 6(d), Executive shall receive the Accrued
Obligations.  In addition, subject to Executive’s continued compliance with the
provisions of Sections 8 through 12 of this Agreement and Executive’s execution,
delivery and non-revocation of an effective release of claims against the
Company and certain related persons and entities in substantially the form
attached hereto as Exhibit B (the “Release”), which Release shall be delivered
to Executive within five (5) business days following the Termination Date and
which must be executed (and not revoked) by Executive within the time specified
in the Release (the “Release Period”), Executive shall be entitled to the
following severance benefits (collectively, the “Severance Benefit”):

(1) A cash severance payment equal to the sum of: (A) two (2) times the Base
Salary as in effect on the Termination Date; (B) two (2) times the Target Annual
Cash Incentive for the year of termination; and (C) an amount equal to the COBRA
premium that Executive would incur if he continued coverage under the Company’s
group health plan(s) for a period of twelve (12) months based on the coverage
elections in effect for Executive and, as applicable, his spouse and eligible
dependents (to the extent covered on Executive’s date of termination) as of his
date of termination.  Collectively, the foregoing components of the Severance
Benefit shall be referred to herein as the “Severance Payment.”

(2) Accelerated vesting for the number of restricted stock units (whether
awarded pursuant to this Agreement or through an award made prior to the
Effective Date) that would have vested had Executive remained employed by the
Company for twelve (12) months following his Termination Date.

(ii) The Severance Payment shall be payable in accordance with the Company’s
usual payroll practices in equal, or substantially equal, installments over the
twenty-four  (24) month period commencing on the Termination Date, with the
first such installment to be paid on the first regularly scheduled payroll date
following the date on which the Release becomes irrevocable (the “Release
Effective Date”), and to include any amounts Executive would otherwise have been
paid prior to such payment date.  All other benefits, if any, due Executive
following a termination pursuant to this Section 6(d) shall be determined in
accordance with the plans, policies and practices of the Company as then in
effect; provided, that Executive shall not be entitled to any severance payments
or benefits under any other agreement or any severance plan, policy or program
of the Company (excluding any group health benefit plans).  Executive shall not
earn or accrue any additional compensation or other benefits under this
Agreement following the Termination Date.  Notwithstanding the foregoing, to the
extent required to comply with Code Section 409A, if the Release Period spans
two (2) calendar years, the first installment of the Severance Payment shall be
paid on the first regularly scheduled payroll date that occurs in the second
calendar year (and such installment shall include all payments that would
otherwise have been paid prior to such date if this Section 6(d)(ii) did not
apply).



Page 6 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(iii) Equity awards accelerated pursuant to Section 6(d)(i)(2) above shall be
settled following the Release Effective Date in the manner provided by the
applicable provisions of the equity plan documents under which such awards were
made and the related individual award agreement(s), as applicable.

(e) Notice of Termination.  Any purported termination of Executive’s employment
by the Company or by Executive shall be communicated by written notice of
termination to the other party in accordance with this Section 6.  Such notice
shall indicate the specific termination provision in this Agreement relied upon
and shall, to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.

7. Change in Control Benefits.    The provisions of this Section 7 are intended
to assure and encourage in advance Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of a Change in Control.  These provisions shall apply in
lieu of, and expressly supersede, the provisions of Section 6(d) regarding
severance pay and benefits payable upon a termination of employment by the
Company without Cause or by Executive for Good Reason, if such termination of
employment occurs within twenty-four (24) months after the Company’s
consummation of a Change in Control. These provisions shall terminate and be of
no further force or effect beginning twenty-four (24) months after the date on
which the Company consummates a Change in Control (provided that any obligation
to satisfy payment obligations thereafter shall remain in effect until all such
payments are made).

(a) During the Term, if upon or within twenty-four  (24) months after a Change
in Control, Executive’s employment is terminated by the Company without Cause or
the Executive terminates his employment for Good Reason as provided in Section
6(d) above, then, subject to the timely execution of the Release becoming
irrevocable and subject also to the limitations set forth in Section 7(c) below,
 Executive shall be entitled to the following enhanced severance benefits
(collectively, the “Enhanced Benefit”):

(i) The Company shall pay the Severance Payment in a lump sum in cash; and

(ii) All outstanding unvested restricted stock units granted as part of the
Initial Award or a subsequent Annual Award shall partially accelerate and become
vested as if Executive had remained employed by the Company for twelve (12)
months following his Termination Date.  For the avoidance of doubt, the
treatment of any of Executive’s other outstanding equity awards in connection
with a Change in Control shall be governed by the applicable equity plan
document(s) and individual award agreement(s) to which such awards are subject.

(b) The Severance Payment component of the Enhanced Benefit payable under this
Section 7 shall be paid within sixty (60) days after the Termination Date;
provided, however, that if such period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such 60-day period.  Equity awards
accelerated pursuant to Section 7(a)(ii) above shall be promptly



Page 7 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

settled following the Termination Date in the manner provided by the applicable
provisions of the 2015 Plan (or its successor) and the applicable individual
award agreement(s).

(c) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which Executive becomes subject
to the excise tax imposed by Section 4999 of the Code; provided that such
reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than Executive would receive if the
Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. § 1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. § 1.280G-1, Q&A-24(b) or (c).    

(ii) For purposes of this Section 6(c), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on Executive as a result of his receipt of the
Aggregate Payments.  For purposes of determining the After Tax Amount, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals for the calendar year in which
the determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 7(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”) with
Executive’s consent, which will not be unreasonably withheld.  The Accounting
Firm shall provide detailed supporting calculations both to the Company and
Executive within fifteen (15) business days of the Termination Date, if
applicable, or at such earlier time as is reasonably requested by the Company or
Executive. Any determination by the Accounting Firm shall be binding upon the
Company and Executive.

8. Non-Competition and Non-Solicitation.

(a) Acknowledgements.  Executive acknowledges:



Page 8 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(i) Company has provided and shall continue to provide Executive with its
goodwill (a legitimate business interest of the Company) and Confidential
Information so that Executive can perform his duties.  Because Company would
suffer irreparable harm if Executive misused its goodwill or disclosed
Confidential Information, it is reasonable to protect the Company against misuse
and disclosure of such information by Executive.

(ii) Because Executive will have continued access to and receive Confidential
Information and will establish, maintain and increase Company’s goodwill with
its customers, employees and others, and because the services provided by
Executive for Company are a significant factor in the creation of valuable,
special and unique assets that are expected to provide Company with a
competitive advantage, Company would suffer irreparable harm if Executive
competed unfairly with Company (as described more fully below).  Accordingly, it
is reasonable to protect Company against potential unfair competition by
Executive.

(iii) The promises in this Section are reasonably necessary for the protection
of the Company and are reasonably limited with respect to the activities they
prohibit, their duration, their geographical scope and their effect on Executive
and the public.  Executive acknowledges and agrees that the Company’s provision
of Confidential Information and grant of the Initial Award described in Section
4(d)(i) above shall each serve as adequate and independent consideration for the
covenants set forth in this Section 8.

(b) Agreements Not to Compete or Solicit Employees or Customers.  As a condition
of employment and to protect Company’s Confidential Information and competitive
position, Executive promises and agrees that during his employment and for a
period of twenty-four  (24) months following his separation from the Company for
any reason, Executive (whether as an employee, officer, director, partner,
proprietor, investor, associate, consultant, advisor or otherwise) will not,
directly or indirectly, either for his own benefit or the benefit of any other
person or entity:

(i) Engage, invest in, or establish, in any capacity as  either as an employee,
employer, contractor, consultant, agent, principal, partner, member,
stockholder, investor, corporate officer, director, or in any other individual
or representative capacity any business that is a Restricted Business (except
Executive is allowed to own or acquire 5% or less of the outstanding voting
securities of a public company).  Executive further promises that during
Executive’s employment and for a period of twenty-four (24) months following
Executive’s termination of employment with Company, Executive will not give
advice or lend credit, money or Executive’s reputation to any person or entity
engaged in or establishing the Restricted Business.

(ii) Solicit, recruit, induce, entice, encourage, hire, directly recruit, or in
any way cause any officer or manager who is or was an employee of Company within
the twelve (12) months prior to Executive’s separation of employment, or after,
to terminate his employment with Company.  This restriction is limited to those
employees with whom Executive worked, had business contact, or about whom
Executive gained non-public or Confidential Information while employed with the
Company.



Page 9 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(iii) Solicit, contact, or communicate with any person or company for the
purpose of engaging in a business that is the same or similar to the Company’s
business at the time Executive’s employment ends, who was a customer of the
Company during the twelve (12) months preceding Executive’s separation and whom
Executive contacted, solicited, serviced, or sold services to as an Executive of
the Company (either directly or indirectly as a supervisor) at any time during
the twelve (12) months preceding the date of Executive’s separation.  Executive
also agrees not to induce any customer, supplier or other person with whom the
Company engaged in business, or to the knowledge of Executive planned or
proposed to engage in business, during the twelve (12) months preceding the date
of Executive’s separation, to terminate any commercial relationship with the
Company.

9. Non‑Disclosure of Intellectual Property, Trade Secrets, and Confidential
Information.  

(a) Executive agrees that, unless otherwise required by law, Executive will
forever keep secret all Confidential Information of the Company, and Executive
will not use it for Executive’s own private benefit, or directly or indirectly
for the benefit of others, and Executive will not disclose Confidential
Information to any other person, directly or indirectly.

(b) If Executive is legally compelled (by subpoena, interrogatory, request for
documents, investigative demand or similar process) to disclose Confidential
Information, Executive shall give Company prompt, prior written notice so
Company can seek an appropriate remedy or waive compliance.  Executive shall
furnish only that portion of the Confidential Information required on advice of
legal counsel, and shall exercise Executive’s best efforts to obtain an order or
assurance that any Confidential Information disclosed will be treated by others
in a confidential manner.

10. Non-Disparagement.

(a) Executive agrees that he will not make or cause to be made any oral or
written statements that are derogatory, defamatory, or disparaging concerning
the Company, its policies or programs, or its past or present officers,
directors, employees, agents, or business associates, including but not limited
to its past or present suppliers or vendors, or take any actions that are
harmful to the business affairs of the Company or its employees.  Executive also
agrees that he will not make or cause to be made any oral or written statements
regarding the Company’s Confidential Information (as defined above) to any third
party, including, but not limited to, the general public (for example, via
postings or publications on the internet), the media, financial analysts,
auditors, institutional investors, consultants, suppliers, vendors, or business
associates, or agents and/or representatives of any of the foregoing, unless the
statement is (i) expressly authorized by the Company in writing, or (ii)
required by law.  This provision is a material and substantial term of this
Agreement.

(b) Company agrees that it will not make any official public statement that is
derogatory, defamatory, or disparaging concerning Executive, and will instruct
the members of the Board and its senior executives to refrain from making any
derogatory, defamatory, or disparaging public statements concerning Executive.



Page 10 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

11. Restrictive Covenants Generally.  It is expressly understood and agreed that
although Executive and the Company consider the restrictions contained in
Sections 8, 9, and 10 (the “Covenants”)  to be reasonable if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

12. Compliance With Confidentiality, Non-Compete, or Non-Disclosure
Obligations.  Executive represents and warrants that he is in compliance with
any confidentiality, non-compete, or non-disclosures obligations or agreements
previously entered into with the Company and that any such obligations or
agreements shall remain in effect from and after the Effective Date.  In the
event of any conflict between any such pre-existing confidentiality,
non-compete, or non-disclosures obligations or agreements and the terms of this
Agreement, the terms of this Agreement shall control.

13. Specific Performance.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the Covenants would
be inadequate and the Company would suffer irreparable damages as a result of
such breach or threatened breach.  In recognition of this fact, Executive agrees
that, in the event of a breach of any of the Covenants, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement (including, without limitation, payment of any unpaid portion of the
Severance Payment described in Section 6(d)(i) above) and, in the case of either
a breach or a threatened breach of any of the Covenants, and without waiving its
right to arbitration as provided in Section 16(f), seek equitable relief before
a court of competent jurisdiction, in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy that may then be available.

14. Conflicts of Interest.  Executive agrees that for the duration of this
Agreement, he will not engage, either directly or indirectly, in any activity (a
“Conflict of Interest”) which might adversely affect Company or its affiliates,
including ownership of a material interest in any supplier, contractor,
distributor, subcontractor, customer or other entity with which Company does
business or accepting any payment, service, loan, gift, trip, entertainment, or
other favor from a supplier, contractor, distributor, subcontractor, customer or
other entity with which Company does business, and that Executive will promptly
inform the Chair of the Audit Committee as to each offer received by Executive
to engage in any such activity.  Executive further agrees to disclose to Chair
of the Audit Committee any other facts of which Executive becomes aware which
might involve or give rise to a Conflict of Interest or potential Conflict of
Interest.

﻿



Page 11 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

15. Intellectual Property; Assignment of Inventions.

(a) Assignment and License of Rights. Executive assigns to Company all of
Executive’s rights in Intellectual Property that Executive makes or conceives
during Executive’s employment, whether as a sole or joint inventor, whether made
during or outside working hours, and whether made on Company premises or
elsewhere.  Executive grants to Company an unlimited, unrestricted, worldwide,
royalty-free, fully paid right to access, use, modify, add to, and distribute
any Intellectual Property that Executive developed and reduced to a practical
form prior to Executive’s employment with Company, its affiliates or
subsidiaries, and that Executive includes in any Intellectual Property assigned
to Company.  Executive understands and acknowledges that “Intellectual Property”
means, for purposes of this Agreement, any information of a technical and/or
business nature, such as ideas, discoveries, inventions, trade secrets,
know‑how, and writings and other works of authorship which relate in any manner
to the actual or anticipated business or research and development of Company,
its affiliates or subsidiaries.

(b) Assist Documentation.  Upon request at any time and at the expense of
Company or its nominee and for no additional personal remuneration, Executive
agrees to execute and sign any document that Company considers necessary to
secure for or maintain for the benefit of Company adequate patent and other
property rights in the United States and all foreign countries with respect to
any Intellectual Property.  Executive also agrees to assist Company as required
to obtain and enforce these rights.

(c) Disclosure.  Executive agrees to promptly disclose to Company any
Intellectual Property when conceived or made by Executive, whether in whole or
in part, and to make and maintain adequate and current records of it.  If
Executive’s employment ends for any reason, Executive agrees to promptly turn
over to Company all models, prototypes, drawings, records, documents, and the
like in Executive’s possession or under Executive’s control, whether prepared by
Executive or others, relating to Intellectual Property, and any other work done
for Company.  Executive acknowledges that these items are the sole property of
Company.

16. Miscellaneous.

(a) Executive’s Representations.  Executive hereby represents and warrants to
the Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement and is signing the Agreement
voluntarily and with full knowledge of its significance; (ii) the execution,
delivery and performance of this Agreement by Executive does not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he is bound; (iii) Executive is not a party to or bound by an employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity that would interfere with the performance of his duties
hereunder; and (iv) Executive shall not use any confidential information or
trade secrets of any person or party other than the Company in connection with
the performance of his duties hereunder, except with valid written consent of
such other person or party.  Executive has carefully read and considered all
provisions of these Agreements and acknowledges that this is an important legal
document that sets forth restrictions on



Page 12 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Executive’s conduct as a condition of employment with the Company.

(b) Waiver.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and an officer of the Company (other than Executive)
duly authorized by the Board to execute such amendment, waiver or discharge.  No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

(c) Successors and Assigns.

(i) This Agreement is personal to Executive and shall not be assignable by
Executive but shall inure to the benefit of and be enforceable by Executive’s
heirs and legal representatives.

(ii) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and, other than as set forth in Section 16(d)(iii)
below, shall not be assignable by the Company without the prior written consent
of Executive (which shall not be unreasonably withheld).

(iii) The Agreement shall be assignable by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided, that
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as defined
in this Agreement and any successor to its business and/or assets which assumes
and agrees to perform this Agreement by operation of law or otherwise.

(d) Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile to the respective facsimile numbers, as the case may be, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt; provided, however, that (i) notices sent by
personal delivery or overnight courier shall be deemed given when delivered;
(ii) notices sent by facsimile transmission shall be deemed given upon the
sender’s receipt of confirmation of complete transmission; and (iii) notices
sent by registered mail shall be deemed given two (2) days after the date of
deposit in the mail.

If to Executive, to such address as shall most currently appear on the records
of the Company.

If to the Company, to:

National Instruments Corporation




Page 13 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

11500 North MoPac Expressway
Austin, Texas  78759

Attention: General Counsel

With a copy, which shall not constitute notice to:

Gary D. Eisenstat
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
8117 Preston Road, Suite 500
Dallas, Texas  75225

(e) GOVERNING LAW; CONSENT TO JURISDICTION; JURY TRIAL WAIVER.  THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR
RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS TO BE
APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE LAW OF THE STATE OF TEXAS (EXCEPT
TO THE EXTENT SUPERSEDED BY THE LAWS OF THE UNITED STATES) WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT.  ANY ACTION TO ENFORCE THIS
AGREEMENT MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO JURISDICTION IN
DALLAS, TEXAS.  EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT
OR ARBITRATION PROCEEDING IS AN INCONVENIENT FORUM FOR THE RESOLUTION OF ANY
SUCH ACTION.  EACH PARTY TO THIS AGREEMENT WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM.

(f) Resolution of Disputes.  Any claim arising out of or relating to this
Agreement, any other agreement between Executive and the Company or any of its
Affiliates, or Executive’s employment with the Company or any of its Affiliates,
or the termination thereof (collectively, “Covered Claims”) shall be resolved by
binding arbitration, to be held in Dallas, Texas, in accordance with the
National Rules for the Resolution of Employment Disputes (or successor rules) of
the American Arbitration Association (“AAA”), Federal Rule of Civil Procedure 68
(“Offer of Judgment”), and this Section 16(f).  If AAA’s rules are inconsistent
with this Agreement, the terms of this Agreement shall govern.  If the parties
are unable to mutually agree on an arbitrator within sixty (60) days following
the date on which the Covered Claim is initially made, the party requesting
arbitration shall submit the matter to AAA, and an arbitrator shall be selected
pursuant to AAA’s rules.  Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof.  The Company and its
Affiliates shall be responsible for their own costs and expenses, including
without limitation, attorneys’ fees; provided that the Company shall pay all
costs unique to arbitration (as compared to the costs of adjudicating the same
claims before a court), including the regular and customary arbitration fees and
expenses.  Any dispute as to whether a cost is unique to arbitration shall be
resolved by the arbitrator.  Pending the resolution of any Covered Claim,
Executive (and his estate or beneficiaries) shall continue to receive all
payments and benefits due under this



Page 14 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

Agreement or otherwise to the extent not otherwise in dispute.  The foregoing
notwithstanding, in the event of any actual, threatened, or suspected breach
hereof by Executive, the Company shall be entitled to seek injunctive and such
other equitable relief with respect to such breach before a court of competent
jurisdiction in Dallas County, Texas.

(g) Compliance with Code Section 409A.    This Agreement is intended to comply
with, or be exempt from, the applicable requirements of Code Section 409A and
shall be construed and interpreted in accordance therewith.  Notwithstanding
anything herein to the contrary, (i) if at the time of Executive’s termination
of employment with the Company Executive is a “specified employee” as defined in
Code Section 409A, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment that are considered a “deferral of compensation” within the meaning
of Section Code 409A is necessary in order to prevent any accelerated or
additional tax under Code Section 409A, then the Company will defer the
commencement of the portion of such payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with Section 409A until
the first business day to occur following the date that is six (6) months
following Executive’s termination of employment with the Company (or the
earliest date otherwise permitted under Code Section 409A); and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Code Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Code Section 409A, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, mutually agreed upon between the Executive and the Board, that does not
cause such an accelerated or additional tax. In the event that payments under
this Agreement are deferred pursuant to this Section 16(g) in order to prevent
any accelerated tax or additional tax under Code Section 409A, then such
payments shall be paid at the time specified under this Section 16(g) without
any interest thereon.  The Company shall consult with Executive in good faith
regarding the implementation of this Section 16(g); provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto.  Notwithstanding anything to the contrary
herein, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of amounts
or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment” or
like terms shall mean separation from service.  For purposes of Code Section
409A, each payment made under this Agreement shall be designated as a “separate
payment.”  Notwithstanding anything to the contrary herein, except to the extent
any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section Code 409A, (A) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive in any other calendar year; (B) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (C) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.



Page 15 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(h) Severability of Invalid or Unenforceable Provisions.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

(i) Advice of Counsel and Construction.  Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement.  Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.

(j) Entire Agreement.  This Agreement constitutes the entire agreement between
the parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof,
including, without limitation, the “RSU Vesting Acceleration Agreement” dated
October 28, 2014 which is hereby superseded in its entirety by mutual agreement
of the parties.

(k) Withholding Taxes.  The Company shall be entitled to withhold from any
payment due to Executive hereunder any amounts required to be withheld by
applicable tax laws or regulations.

(l) Section Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(m) Cooperation.  During the Term and at any time thereafter, Executive agrees
to cooperate (i) with the Company in the defense of any legal matter involving
any matter that arose during Executive’s employment with the Company; and (ii)
with all government authorities on matters pertaining to any investigation,
litigation or administrative proceeding pertaining to the Company.  The Company
will reimburse Executive for any reasonable travel and out of pocket expenses
incurred by Executive in providing such cooperation.

(n) Survival.  Sections 6 through 15, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Term or of Executive’s employment with the Company.

(o) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

[Remainder of page intentionally left blank]





Page 16 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

The parties have executed this Agreement as of the date first above written.

Company

National Instruments Corporation

By: /s/ James J. Truchard

Name: James J. Truchard, Ph.D.

Title: Chief Executive Officer, President and

   Chairman of the Board


﻿

Executive

﻿

/s/ Alexander M. Davern
Alexander M. Davern

﻿

 

Page 17 of 17

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

EXHIBIT A

DEFINED TERMS

1. “Accrued Obligations” shall mean, at any point in time and except as
expressly provided herein, any amounts to which the executive is entitled to
payment but have not yet been paid to Executive including, but not limited to,
each of the following (but only to the extent such amounts are vested, earned or
accrued at the time of payment): Base Salary, earned but unpaid incentive
compensation amounts described in Sections 4(b) and 4(c) above, and any other
payments, retention bonuses, entitlements or benefits vested, earned or accrued
but unpaid under applicable benefit and compensation plans, programs and other
arrangements with the Company and/or any of its subsidiaries.

2. “Affiliate” of a Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.

3. “Board” shall mean the board of directors of National Instruments
Corporation.

4. “Cause” shall mean the occurrence of one or more of the following: (i)
Executive’s indictment for the commission of any felony or a misdemeanor
involving deceit, material dishonesty or fraud, or any willful conduct by
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company if he were retained in his position; (ii)
disclosure of material trade secrets or other material confidential information
related to the business of the Company and its subsidiaries or affiliates; (iii)
continued failure substantially to perform Executive’s duties with the Company
(other than any such failure resulting from the Executive’s  Disability) after a
written demand for substantial performance is delivered to Executive by the
Board, which demand identifies the specific actions which the Board believes
constitute continued failure substantially to perform Executive’s duties, and
which performance is not substantially corrected by the Executive within 30 days
of receipt of such demand; (iv) a breach by Executive of Executive’s fiduciary
duties and responsibilities to the Company that result in a material adverse
effect on the Company’s business, operations, prospects or reputation;
(v) knowing participation in releasing false or materially misleading financial
statements or submission of a false certification to the Securities and Exchange
Commission or other governmental agency or authority;  (vi) a material violation
of the Company’s Code of Ethics, as determined by the Board in its sole
discretion; or (vii)  failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Board to cooperate, or the destruction or failure
to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

5. “Change in Control” shall mean the occurrence of any of the following events:

(p) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or



Exhibit A

Page 1 of 4

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

more of the total voting power represented by the Company’s then outstanding
voting securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) A change in the composition of the Board as a result of which fewer than a
majority of the directors are Incumbent Directors; or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

Notwithstanding the foregoing definition, any payment or benefit would be
considered deferred compensation subject to, and not exempt from, Code Section
409A, payable or to be provided upon a Change in Control shall only be paid or
provided to Executive to the extent such event also qualifies as an event
described in Code Section 409A(a)(2)(A)(v).

(q) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(r) “Confidential Information” shall mean all confidential or proprietary
information concerning the Company’s business, including all trade secrets,
know-how and other information generally retained on a confidential basis by the
Company with respect to its products, methods, techniques, cost and pricing
information (including bid prices), algorithms, advertising methods and
methodologies, systems, software codes and specifications, formulae, inventions
and discoveries, business plans, pricing, product plans and the identities of
and nature of the Company’s dealings with its employees, suppliers and
customers, and includes Trade Secrets as defined in Tex. Civ. Prac. & Rem. Code
Section 134A.002.(6), which is incorporated herein.

(s) “Disability” shall mean, for purposes of this Agreement, (a) Executive’s
entitlement to benefits under Company’s long-term disability plan; or (b) if
Executive does not participate in Company’s long term-disability plan, Executive
will be deemed to have a “Disability” if he is unable, due to physical or mental
incapacity, to perform his duties under this Agreement for a period of ninety
(90) consecutive days or one-hundred twenty (120) days during any consecutive
six-month period.  In conjunction with determining Disability for purposes of
this Agreement, Executive hereby (i) consents to any such examinations, to be
performed by a qualified medical provider selected by the Company and approved
by the Executive (which approval shall not be unreasonably withheld), which are
relevant to a determination of whether Executive has incurred a Disability; and
(ii) agrees to furnish such medical information as may be reasonably requested.

(t) “Good Reason” shall mean the occurrence of any one or more of the following
events without Executive’s written consent:



Exhibit A

Page 2 of 4

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(i) a material adverse change in the nature or scope of the Executive’s duties,
responsibilities, authorities, powers, functions or duties or change in the
Executive’s title to any position other than President and Chief Executive
Officer, including, without limitation, any requirement that the Executive
report to any person(s) other than the Board, provided that it will be
considered a substantial reduction in duties and responsibilities if, after a
Change in Control (as defined herein), the Executive is not appointed to serve
as President and Chief Executive Officer, Chief Operating Officer, or Chief
Financial Officer of the ultimate parent of the resulting company;

(ii) a material reduction in the Executive’s annual Base Salary or Target Annual
Cash Incentive other than:

(1) a reduction that is also applied to substantially all of the Company’s other
senior executives,  provided that such reduction does not cause the reduction in
any such compensation items to exceed fifteen percent (15%) from the level of
any such compensation items in effect for the calendar year immediately prior to
the reduction; or

(2) a reduction that is consistent with the reassignment of Executive to the
role of President and Chief Executive Officer, Chief Operating Officer, or Chief
Financial Officer of the ultimate parent of the resulting company following a
Change in Control, provided that such reduction does not cause the reduction in
any such compensation item to exceed fifteen percent (15%) from the level of
such compensation item in effect immediately prior to the Change in Control;  

(iii) the relocation of the Executive’s principal place of employment by more
than one hundred (100) miles,  except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations; or

(iv) a material breach of this Agreement by the Company.

Notwithstanding the foregoing, an event described in this Section shall not
constitute Good Reason unless it is communicated by the Executive to the Company
in writing within ninety (90) days of the initial existence of such event and is
not corrected by the Company in a manner which is reasonably satisfactory to
such Executive within thirty (30) days of the Company’s receipt of such written
notice. If the purported Good Reason condition is not cured within the 30-day
period described in the preceding sentence, Executive may submit a written
notice of termination to the Chair of the Board in accordance with Section 6(e)
above specifying a Termination Date that is no more than sixty (60) days
following the final day of the Company’s cure period.  Executive will be deemed
to have accepted the condition(s), or the Company’s correction of such
condition(s), that may have given rise to the existence of Good Reason if he
fails to provide such written notice under Section 6(e) or fails to terminate
his employment within the 60-day period described in the preceding sentence.  
 Neither the failure of the Company’s stockholders to elect or reelect Executive
to the Board nor the expiration of the Term will constitute Good Reason for
purposes of this Agreement.

(u) “Incumbent Directors” means directors who either (A) are directors on the
Board as of the Effective Date, or (B) are elected, or nominated for election,
to the Board with



Exhibit A

Page 3 of 4

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination (but will not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

(v) “Restricted Business” shall mean (i) any business conducted by the Company
or its affiliates during the Term that relates to or concerns (directly or
indirectly) any Confidential Information provided to Executive or Executive’s
duties or assignments for the Company, and/or (ii) any business competitive with
the business conducted by the Company or its affiliates during the Term that
relates to or concerns (directly or indirectly) any Confidential Information
provided to Executive or Executive’s duties or assignments for Company.  [***]

***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

﻿

 

Exhibit A

Page 4 of 4

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

EXHIBIT B

FORM OF SEPARATION AND GENERAL RELEASE

This Separation  and General Release (“Release”) is made by and between NATIONAL
INSTRUMENTS CORPORATION, including its officers, directors, employees, managers,
predecessors, successors, subsidiaries, and affiliates (collectively, the
“Company”), and ALEXANDER M. DAVERN (“Executive”).  Executive and the Company
are referred to individually as “Party,” and collectively as the “Parties.”

WHEREAS, the Company employed Executive pursuant to an Employment Agreement
(“Agreement”), effective as of January 1, 2017;

WHEREAS, Executive’s employment under the Agreement has been terminated with the
Company, effective [  ] (the “Separation Date”);

WHEREAS, as consideration for the conditions, covenants, and provisions in this
Release, including to fully settle and resolve any and all issues and disputes
arising out of Executive’s employment with, and separation from, the Company,
the Company agrees to pay Executive separation pay (as set forth in Paragraph 2
of this Release); and

WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Release for the release and waiver contained herein is
in addition to any consideration the Company is otherwise required to provide
Executive.

NOW, THEREFORE, in consideration of the conditions, covenants, and provisions
herein, the Parties acknowledge and agree as follows:

1. Separation Date and Final Wages.  Executive’s employment with the Company is
terminated as of the Separation Date.  In addition to the payments provided in
Paragraph 2 below, regardless of whether Executive signs this Release, within
the next regularly scheduled pay period following the Separation Date, Executive
will receive payment for any unpaid final time worked through and including the
Separation Date and other benefits to which Executive is entitled by virtue of
Executive’s service with the Company up to and including the Separation Date,
pursuant to the terms of the Agreement and the Company’s benefit plans,
including payment for any accrued but unused vacation pay.  Except as
specifically provided in this Release regarding the separation pay in
Paragraph 2 below, Executive understands that Executive shall not be entitled to
any other payment, benefits, remuneration, or other consideration of any kind
from the Company.

2. Separation Payments and Other Consideration by the Company.    Following
receipt by the Company of Executive’s signature to this Release, and provided
Executive does not revoke this Release as provided in Paragraph 14 below, as
consideration for this Release, the Company will provide Executive with the
severance pay and benefits (“Severance Benefit”) as defined in Sections 6 and/or
7 of the Agreement, as applicable, in the total amount of [  ] dollars
($[  ]) which shall be paid or provided at the time and in the form as specified
in the Agreement.





FORM OF SEPARATION AND GENERAL RELEASEPage 1 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

The Severance Benefit shall be paid (or commence to be paid) or provided herein
and in the Agreement, following the seven (7) day revocation period referenced
in Paragraph 14 below.  Executive acknowledges that the payment under this
Paragraph 2 is in addition to any services or amounts to which Executive would
otherwise be entitled without signing this Release.

3. Executive Waiver and Release of Rights and Release Not to Sue.  Executive
(defined for the purpose of this Paragraph 3 to include Executive and
Executive’s agents, representatives, attorneys, assigns, heirs, executors, and
administrators) fully and unconditionally releases the Released Parties (defined
as the Company, its parent, subsidiaries, affiliates, and any of its or their
respective past or present employees, agents, insurers, attorneys,
administrators, officials, directors, shareholders, members, managers, managing
members, divisions, parents, subsidiaries, predecessors, successors, employee
benefit plans, and the sponsors, fiduciaries, or administrators of such employee
benefit plans) from, and except as specifically provided herein, agrees not to
bring any action, proceeding, or suit against any of the Released Parties
regarding, any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys’ fees, and remedies of any type
(collectively, “Claims”), directly or indirectly regarding any act or failure to
act that occurred up to and including the date on which Executive signs this
Release, including, without limitation, all Claims arising or that arose or may
have arisen out of or in connection with Executive’s employment with or
separation from the Company, and including but not limited to Claims for:

(a) violation of any written or unwritten contract, the Agreement, any
understanding, policy, benefit, retirement or pension plan, severance plan, or
covenant of any kind, or failure to pay wages, bonuses, employee benefits, other
compensation, attorneys’ fees, damages, or any other remuneration of any kind,
bonuses, stock, or stock options;

(b) discrimination or retaliation on the basis of any characteristic or trait
protected under law (including, but not limited to, race, color, national
origin, gender, sexual orientation, religion, disability, marital or parental
status, age, union activity, or other protected activity), or other denial of
protection or benefits under any statute, ordinance, executive order, or
regulation (including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Workers’
Adjustment and Retraining Notification, the Employee Retirement Income Security
Act of 1974, the Sarbanes-Oxley Act, the Texas Labor Code, the Texas Commission
on Human Rights Act, the retaliation provision of the Texas Workers’
Compensation Act, or any other federal, state, or local statute, ordinance, or
regulation regarding employment, termination of employment, or discrimination in
employment) as such acts may have been amended; and/or



FORM OF SEPARATION AND GENERAL RELEASEPage 2 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

(c) violation of any public policy or common law of any state relating to
employment or personal injury, including, but not limited to, claims for
wrongful discharge, defamation, invasion of privacy, infliction of emotional
distress, negligence, interference with contractual or business relations.

Executive represents and warrants that Executive has no outstanding court,
agency, or administrative claims for damages against any person or entity
released herein.  The Parties intend to release only all Claims which can
legally be released in a private agreement.  This Release does not include, and
Executive does not waive, any rights or claims:  (a) that may arise after
Executive signs this Release; (b) for alleged workplace injuries or occupational
disease that arise under any state’s workers’ compensation laws; (c) that cannot
be released by law; (d) to enforce this Release or the Agreement; or (e) to
participate in any proceedings before an administrative agency responsible for
enforcing labor and/or employment laws, e.g., the Equal Employment Opportunity
Commission (“EEOC”), the Texas Workforce Commission (“TWC”), or the Securities
and Exchange Commission (“SEC”).  Executive agrees, however, to waive and
release any right to receive any monetary award from any and all such
proceedings.  Nothing in this Release (including the non-disparagement
provisions) shall be construed to limit Executive’s right to respond accurately
and fully to any question, inquiry, or request for information when required by
legal process, or from initiating communications directly with, or responding to
any inquiry from, or providing testimony before, any self-regulatory
organization or state or federal regulatory authority regarding the Company,
 Executive’s employment, or this Release.  Executive is not required to contact
the Company regarding the subject matter of any such communications before
disclosing information to an administrative agency responsible for enforcing
labor and/or employment laws, or providing information to an agency responsible
for enforcing unemployment compensation laws.    Further, nothing in this
Release is intended to restrict Executive’s legally protected right to discuss
wages, hours, or other working conditions with co‑workers, or to in any way
limit Executive rights under applicable law, including the National Labor
Relations Act and any whistleblower act.

4. Non-Disparagement.  Executive’s non-disparagement obligations in Paragraph 10
of the Agreement remain in full force and effect, and Executive reaffirms his
obligations thereunder.  Executive acknowledges that any failure to abide by
Executive’s obligations under Paragraph 10 of the Agreement and this Paragraph 4
shall constitute a material breach of this Release, and Executive shall forfeit
any and all amounts to which Executive may otherwise be entitled in Paragraph 2
above.

5. Return of Company Property.  Executive acknowledges that Executive has
returned all property of the Company that is in Executive’s possession, custody,
or control including, without limitation, all computer hardware and software,
credit cards, keys, computer or other access codes, communications devices
(including, without limitation, all cellular phones, smart phones, BlackBerry
devices, personal data assistants, or similar devices), computers, laptops,
tablet devices, and all materials, papers, books, files, documents, records,
policies, client and customer information and lists, marketing information,
non-public financial information, database information and lists, mailing lists,
notes, data, and any other property or information that Executive may have
relating to the Company or its customers, clients, employees, policies, or
practices (whether those materials exist in hard copy or digital
form).  Executive agrees not to retain any such property or information in any
form, hard copy or digital, and not to give copies



FORM OF SEPARATION AND GENERAL RELEASEPage 3 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

of such property or information or disclose their contents to any other
person.  To the extent Executive has, or had retained access to Confidential
Information, regardless of the form, and where such Confidential Information is
retained or stored, including, but not limited to, on any computer, laptop,
tablet, smart phone, flash or thumb drive, or on any cloud-type account,
Executive shall fully delete and destroy all such digital forms, including all
back‑ups and copies, and by signing below, certifies his compliance with such
obligation.

6. Confidentiality of Company Information.    Executive acknowledges that during
the course of employment with the Company, Executive has had access to and used
confidential and proprietary information of the Company, including Confidential
Information as defined in the Agreement, that is not known or in the public
domain, including, without limitation, customer information, financial
information, personnel information, and business plans.  Except as may be
specifically required by law and consistent with Paragraph 3 above, and for so
long as it remains confidential (other than through any improper actions by
Executive), Executive reaffirms his non-disclosure obligations under the
Agreement, and agrees not to directly or indirectly use or disclose any such
Confidential Information to, or on behalf of, any person, firm, corporation, or
entity outside the Company.

7. Non-Admission/Inadmissibility.  This Release does not constitute an admission
by the Parties that any action taken regarding Executive was wrongful, unlawful,
or in violation of any local, state, or federal act, statute, or constitution,
or susceptible of inflicting any damages or injury on Executive, and the Company
specifically denies any such wrongdoing or violation.  This Release is entered
into solely to resolve fully all matters related to or arising out of
Executive’s employment with and separation from the Company.

8. Cooperation.  Executive agrees to cooperate fully with the Company and its
counsel with respect to any matter (including litigation, investigation,
government proceedings, and general claims) that relates to matters with which
Executive was involved during the term of employment with the Company, subject
to reimbursement of reasonable out-of-pocket travel costs and expenses.  Such
cooperation may include appearing from time to time at the offices of the
Company or the Company’s counsel, or telephonically, for conferences and
interviews, and providing testimony in depositions, court proceedings, and
administrative hearings as necessary for the Company to defend claims, and in
general providing the Company and its counsel with the full benefit of
Executive’s knowledge with respect to any such matter.  Executive agrees to
render such cooperation in a timely fashion and at such times as may be mutually
agreeable to the parties concerned.

9. Severability.  The provisions of this Release shall be severable and the
invalidity of any provision, or the performance of one Party’s obligations under
any provision, shall not affect the validity of the other provisions or the
other Party’s duty to perform its or Executive’s obligations under any other
provision; provided, however, that (a) upon a finding by a court of competent
jurisdiction that any release or agreement in Paragraph 3 above is illegal,
void, or unenforceable, Executive agrees, at the Company’s option, to promptly
execute a release and agreement that is legal and enforceable, and
(b) Executive’s failure to comply with the obligations to promptly execute such
release will constitute a material breach of this Release, in which event the
Company, in addition to its other rights and remedies, shall not be obligated to
provide Executive with any of the consideration described in Paragraph 2 above.



FORM OF SEPARATION AND GENERAL RELEASEPage 4 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 

10. Governing Law and Jurisdiction/Consent to Jurisdiction/Waiver of Jury Trial.
 This Release shall be governed by and construed in accordance with laws and
judicial decisions of the State of Texas, without regard to its principles of
conflicts of laws.  Any action regarding this Release or Executive’s employment
with or separation from the Company must be brought as provided in the Agreement
and prosecuted in Dallas County.  The Parties reaffirm that any right to a jury
trial is waived, as provided in the Agreement.

11. Entire Release.  This Release and the Agreement represent the entire
agreement and understanding concerning Executive’s employment with and
separation from the Company, and supersedes and replaces any and all prior
agreements, understandings, discussions, proposals, or negotiations (whether
written or oral) between Executive and the Company.

12. Notice to Seek Counsel/Consideration Period/Revocation Period.  Executive
acknowledges that Executive has been advised in writing to consult with an
attorney before executing this Release, and that Executive has had at least
twenty-one (21) days after receipt of this Release to consider whether to accept
or reject this Release.  Executive understands that Executive may execute this
Release prior to the end of such twenty-one (21) day period, but is not required
to do so.  Executive has seven (7) days after execution of this Release to
revoke it.  Such revocation must be in writing and delivered either by hand,
facsimile, or mailed and postmarked within the seven (7) day period, and sent
to:

National Instruments Corporation
Attention:  General Counsel
11500 Mopac Expressway
Austin, Texas 78759-3504

If Executive revokes this Release as provided herein, it shall be null and void
and Executive will not be entitled to any of the consideration from the Company
described in Paragraph 2 above.  If Executive does not revoke this Release
within seven (7) days of executing it, this Release shall become enforceable on
the eighth (8th) day after execution of this Release.  Executive understands
that this Release is not intended to be a waiver of Claims arising after the
date Executive executes this Release.

﻿

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

﻿





FORM OF SEPARATION AND GENERAL RELEASEPage 5 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

 



IN WITNESS WHEREOF, the undersigned have executed this Release freely and
voluntarily with the intention of being legally bound by it.

﻿

ALEXANDER M. DAVERN

﻿

 

_________________________
[Signature]

﻿

_________________________
Date

﻿

 

FORM OF SEPARATION AND GENERAL RELEASEPage 6 of 6

--------------------------------------------------------------------------------

 

EXECUTION VERSION

EXHIBIT C

﻿

RESTRICTED BUSINESSES

﻿

[***]

﻿

***Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

﻿



Page 1 of 1

 

--------------------------------------------------------------------------------